Citation Nr: 1200261	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  95-24 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to a disability rating in excess of 10 percent for the period prior to January 3, 1996; for the period from March 1, 1996, to June 16, 2002; and for the period beginning August 1, 2002; for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from August 1962 to May 1974 and service in the U.S. Air Force Reserve from March 1975 to March 1993.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  This case has been forwarded to the Board from the San Diego, RO.

In connection with this appeal the Veteran testified at a hearing before a Veterans Law Judge at the Los Angeles RO in September 2001.  A transcript of the hearing is associated with the claims file.  As the Veterans Law Judge who presided over the September 2001 hearing is no longer with the Board, the Veteran was given the option to have a new hearing before a current member of the Board.  The Veteran elected to have a new hearing and testified at a hearing before the undersigned Veterans Law Judge at the San Diego RO in October 2011.  A transcript of the hearing is associated with the claims file.     

This case has previously been before the Board numerous times.  In June 2004, the Board denied the issues of entitlement to service connection for cervical and lumbar spine disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2005, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion.  Most recently, the issues currently before the Board were remanded in March 2011 for the recent personal hearing.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

A review of the record shows the Veteran was afforded an orthopedic examination in February 2003.  At that time, the VA examiner opined that while there was considerable doubt as to the etiology of the Veteran's cervical and lumbar spine disabilities, there was no documentation in the record showing a causal relationship between the Veteran's active service and his cervical and lumbar spine disabilities.  

Further review of the record shows that subsequent to the Veteran's February 2003 VA examination, the Veteran submitted numerous articles indicating that there was a causal relationship between high performance jet piloting and lumbar and cervical spine disabilities.  

In the June 2005 Joint Motion of the parties, it was specifically noted that given the additional information the Veteran provided regarding a causal relationship between high performance jet piloting and neck and back disabilities, the Board should consider affording the Veteran a new VA orthopedic examination.  

Therefore, the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of his lumbar and cervical spine disabilities.  

With regard to the Veteran's claim of entitlement to an increased disability rating for his left knee disability, the Board notes that at his most recent Board hearing, the Veteran reported that his knee had been getting progressively worse over time and that it was much worse than it was at the time of his last VA examination.  A review of the record shows that the Veteran's last VA examination of his left knee was in April 2008.

Therefore, the Board finds that the Veteran should be afforded a new VA examination in order to accurately determine the current level of severity of all impairment resulting from his service-connected left knee disability.

Additionally, the Board finds that current treatment records should be obtained before a decision is rendered with regard to these issues.          

Accordingly, the case is REMANDED for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran, to include current VA Medical Center and private treatment records.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present cervical and lumbar spine disabilities.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present cervical and lumbar spine disabilities as to whether there is a 50 percent or better probability that the disabilities are etiologically related to the Veteran's active service, to specifically include the various hazards resulting from his job as a jet pilot. 

The supporting rationale for all opinions expressed must be provided.  Consideration of the treatise evidence that has been submitted should be documented.

3. The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected left knee disability.  (It is noted that this examination may be conducted in conjunction with that ordered in the paragraph above, as appropriate.)  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4. The RO or the AMC should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
	
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


